PER CURIAM.
We find no abuse of discretion in the trial judge’s order striking appellant’s pleadings and entering judgment in favor of appellees. We reverse the orders on the cross-appeal. As the parties “recovering judgment,” appellees were entitled to costs pursuant to section 57.041(1), Florida Statutes (2001). Also, appellees are entitled to an award of attorney’s fees under section 768.79(1), Florida Statutes (1994), unless the court determines that their offer of judgment was not made in good faith pursuant to section 768.79(7)(a) and the court exercises its discretion to “disallow an award of costs and attorney’s fees.”
Affirmed in part, reversed in part, and remanded.
STONE, WARNER and GROSS, JJ„ concur.